Citation Nr: 1232994	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which reopened and denied the Veteran's claim for service connection of PTSD.

In September 2011, the Board reopened and remanded the claim for service connection for PTSD.  The case has been returned to the Board following the requested action for disposition.

It is noted that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue on appeal to more broadly reflect the benefit sought.

It is also noted that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records dated between October 2011 and June 2012.  The paper claims file reflects that these electronic records along with those in the paper claims file were considered by the RO in the most recent adjudication of the claim.  Other records contained in the electronic claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has an anxiety disorder related to his World War II military service.

2.  The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Anxiety disorder is attributable to service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice and development, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate entitlement to the benefit sought.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Having carefully reviewed the evidence of record, the Board finds that service connection is warranted for an anxiety disorder due to the Veteran's military service.

The Veteran served on active duty during World War II (WWII) and he reports having psychiatric symptoms related to his experiences on active duty, to include picking up dead bodies and seeing a Jeep explode.  The Board finds that the Veteran is competent to report his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, the Board finds that the Veteran is credible as he a consistent historian.  Therefore, Veteran's statements are highly probative and weigh in favor of the claim.

Additionally, on recent VA examination in October 2011, the examiner diagnosed an anxiety disorder "that is at least as likely as not directly associated with distressing memories of his experiences in Europe during WWII."  This evidence is competent and credible with regard to establishing a nexus between the claimed symptoms and service.  Therefore, this evidence is probative and weighs in favor of the claim.

Although the service treatment records are silent for psychiatric complaints or treatment, and many years have elapsed between service and the Veteran's first documented psychiatric complaints and treatment, the Board assigns greater probative value to the Veteran's statements and report of VA examination dated in October 2011.  Therefore, the Board finds that the weight of the lay and medical evidence supports entitlement to service connection for an anxiety disorder.

The Board acknowledges that this claim was developed as a claim for PTSD.  In regards to the claim for PTSD, the Board finds that the preponderance of the evidence is against service connection for PTSD.  Although the medical record show diagnoses and treatment for PTSD since early 2004, VA examinations dated in July 2004, May 2005, and October 2011 reflect that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, which involves a particular set of symptomatology as set out in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125(a).  As to those treatment records showing diagnoses for PTSD, the October 2004 VA disability examiner stated that the psychiatrist who had evaluated the Veteran for VA treatment did not delineate all symptoms of PTSD.  The Board observes that the treatment records that note diagnoses for PTSD do not include any formal PTSD evaluation with consideration of the criteria as set out in the DSM-IV.  Essentially the VA treatment records showing PTSD provide no basis for that diagnosis under the DSM-IV.  The Board finds that the VA treatment records showing diagnoses for PTSD has diminished probative value vis-à-vis the VA examinations conducted for the purpose of ascertaining whether the Veteran has PTSD.  The Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

By contrast, the most recent VA examination reflects a comprehensive evaluation to ascertain whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  Report of VA examination dated in October 2011 shows that the Veteran had symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  It was noted that the Veteran did not meet "Criterion C," which pertains to persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness or "Criterion D," which pertains to persistent symptoms of increased arousal.  Therefore, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Board finds that the reports of VA examinations dated in 2004, 2005, and 2011 are more probative as to whether the Veteran meets the diagnostic criteria for PTSD as these examinations were prepared after reviewing the claims files and examining the Veteran.  This medical evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Also, the Board finds that the Veteran is not competent to diagnose his psychiatric symptoms as PTSD given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  The diagnosis of a mental disorder must conform to the DSM-IV and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  Therefore, the Board finds that the Veteran's nexus opinion as to PTSD has no probative value.

Accordingly, the weight of the evidence supports service connection for an anxiety disorder, but preponderates against the claim of service connection for PTSD.


ORDER

Service connection for an anxiety disorder is granted.

Service connection for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


